Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendment filed 1/20/22 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 2, 4, 12, 13, 15, and 20 have been amended. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 112
Based on the amendments the 112(b) rejections raised in the office action mailed 10/21/21 have been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 – 11 are drawn to a method for assigning medical codes, which is within the four statutory categories (i.e., a process). Claims 12 – 19 are drawn to a system for assigning medical codes, which is within the four statutory categories (i.e., machine). Claims 20 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for assigning medical codes, which is within the four statutory categories (i.e., a manufacture). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 12 includes limitations that recite at least one abstract idea.  Specifically, independent claim 12 recites: 
12. A computer system for assigning medical codes, the computer system comprising: 
one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising: 
training a natural language processing engine to receive a medical record comprising a diagnosis code; 
querying a knowledge graph using the diagnosis code, the knowledge graph comprising as nodes: case identifiers, diagnosis codes and related procedure codes, and secondary diagnosis codes and related secondary procedure codes, wherein edges between the nodes are indicative of a type of relationship between related nodes derived from real past medical records; and 
receiving, based on the query, a ranked list of the diagnosis codes, related procedure codes, and secondary diagnosis codes and the related secondary procedure codes based on relative occurrences of the past medical records, wherein the ranked list of the diagnosis codes is used as input to a second natural language processing engine which finds evidence and support for the diagnosis codes in the received medical record.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because querying a knowledge graph including a plurality of nodes and edges using a diagnosis code, and then using a ranked list output of diagnosis codes from the knowledge graph to find evidence and support for the diagnosis codes in the received medical record is an observation/evaluation/judgment/analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. a processor and storage media).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
The generic recitation of the natural language processing engines in claims 1, 2, 4, 11, 12, 13, 15, and 20 being “processing engines” does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Accordingly, claim 12 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 12 is identical as the abstract idea for Claim 1, because the only difference between Claims 12 and 1 is that Claim 1 recites a method, whereas Claim 12 recites a system with a processor and memory, which as discussed below are deemed to merely be “additional elements”. Furthermore, the abstract idea for Claim 12 is identical as the abstract idea for Claim 20, because the only difference between Claims 12 and 20 is that Claim 12 recites a system, whereas Claim 20 recites a computer program product. 
Dependent claims 2-11 and 13-19 include other limitations for example claims 2, 4, 13, and 15 recite further details as to how information is extracted from the medical records, e.g., using natural language processing or optical character recognition, claims 3 and 14 recite further details as to the contents of the medical record, claims 5 and 16 recite further nodes included in the knowledge graph, claims 6, 7, 17, and 18 recites further details including that the ranked list is displayed and that a confirmation signal for the selected combination of the 1st/2nd diagnosis and procedure code, claims 8 and 19 recite further details as to the information used to build the knowledge graph, claim 9 further discloses confirming a relationship between the diagnosis code and the procedure code when a threshold percentage of a selected diagnosis code relates to a procedure code, claims 10 and 11 further recite where the diagnosis code is a plurality of diagnosis codes and determining an evidence factor value indicative of additional codes using natural language processing; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 12, and 20.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
12. A computer system for assigning medical codes, the computer system comprising: 
one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), the method comprising: 
training a natural language processing engine to receive a medical record comprising a diagnosis code (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
querying a knowledge graph using the diagnosis code, the knowledge graph comprising as nodes: case identifiers, diagnosis codes and related procedure codes, and secondary diagnosis codes and related secondary procedure codes, wherein edges between the nodes are indicative of a type of relationship between related nodes derived from real past medical records; and 
receiving, based on the query, a ranked list of the diagnosis codes, related procedure codes, and secondary diagnosis codes and the related secondary procedure codes based on relative occurrences of the past medical records, wherein the ranked list of the diagnosis codes is used as input to a second natural language processing engine which finds evidence and support for the diagnosis codes in the received medical record (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of querying a knowledge graph including a plurality of nodes and edges using a diagnosis code, and then using a ranked list output of diagnosis codes from the knowledge graph to find evidence and support for the diagnosis codes in the received medical record by utilizing a general purpose processor and storage media;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0077]-[0083] and [0110]-[0126] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed processor and storage media) and nothing beyond that; 
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0077]-[0083] and [0110]-[0126]  of Applicant’s originally filed specification) – e.g., Applicant’s specification [0077] discloses that “the invention may be implemented together with virtually any type of computer" which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of querying a knowledge graph including a plurality of nodes and edges using a diagnosis code, and then using a ranked list output of diagnosis codes from the knowledge graph to find evidence and support for the diagnosis codes in the received medical record by utilizing a general purpose processor and storage media;
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing processor and storage media; 
The dependent claims 2-11 and 13-19 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 2, 4, 13, and 15 recite further details as to how information is extracted from the medical records, e.g., using natural language processing or optical character recognition, claims 3 and 14 recite further details as to the contents of the medical record, claims 5 and 16 recite further nodes included in the knowledge graph, claims 6, 7, 17, and 18 recites further details including that the ranked list is displayed and that a confirmation signal for the selected combination of the 1st/2nd diagnosis and procedure code, claims 8 and 19 recite further details as to the information used to build the knowledge graph, claim 9 further discloses confirming a relationship between the diagnosis code and the procedure code when a threshold percentage of a selected diagnosis code relates to a procedure code, claims 10 and 11 further recite where the diagnosis code is a plurality of diagnosis codes and determining an evidence factor value indicative of additional codes using natural language processing; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received medical record and ranked list) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-8, 10, 12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0235887 to Cox et al (hereinafter “Cox”) and further in view of US 2020/0227147 to Raddatz et al (hereinafter “Raddatz”) and further in view of US 2018/0098737 to Villazon-Terrazas et al (hereinafter “Villazon-Terrazas”) and further in view of US 2020/0012930 to Kumar.
Regarding claim 1, Cox discloses computer-implemented method for assigning medical codes (Abstract), the method comprising: 
training a natural language processing engine to receive a medical record comprising a diagnosis code (Figs. 4 and 5 & [0085] disclose that the system via the patient registry engine that employs a cognitive system employing natural language processing to receive patient information including an EMR (electronic medical record) that includes a medical code, see also [0076] which discloses using natural language processing to determine codes present in EMRs, i.e., a received medical record; further [0016] discloses that the medical code may be used to indicate a diagnosis, i.e., a diagnosis code; [0086] discloses cognitive system employing natural language processing may be trained further using future system to identify key features from the patient information, interpreted as training the NLP engine. Examiner notes that this phrase could be worded more clearly by conveying that a NLP processing engine is trained to extract a diagnosis code from a received medical record instead of just to receive a medical record); 
querying a cognitive system utilizing semantic analysis using the diagnosis code (Figs. 4 and 5 & [0076] and [0086] disclose performing a lookup operation, i.e., query, utilizing a cognitive system utilizing semantic analysis based on the determined diagnosis code contained in the medical record; further [0079] discloses that the cognitive system utilizes key features of a corpus to perform the code matching where the corpus includes prior medical records); and 
receiving, based on the query, at least one medical code based on relative occurrences of the past medical records ([0026] discloses that based on the query one or more standardized codes, based on confidence values, matching the local code are presented; [0076] discloses that the mapping of local medical codes to standard medical codes is based on instances of codes in past medical records; [0084] discloses analyzing the received medical code with the cognitive system by comparing key features which included natural language and structured descriptions of the standardized medical codes to output one or more standardized medical codes that meet a sufficient threshold; [0088] discloses that the evidential support for the selection of mapping a local code to a standardized medical code is based on instances of key features and further), 
wherein the at least one medical code is used as input to find evidence and support for the at least one medical code in the received medical record ([0087] discloses finding “evidence supporting”, i.e., evidence and support, for the at least one outputted medical code of the query in the received patient information, i.e., medical record as discussed above).

Although Cox discloses utilizing a cognitive system to perform the query where the cognitive system by performing semantic analysis Cox does not specifically disclose that the cognitive system is a knowledge graph, and further that the knowledge graph comprising as nodes: case identifiers, diagnosis codes and related procedure codes, and secondary diagnosis codes and related secondary procedure codes, wherein edges between the nodes are indicative of a type of relationship between related nodes derived from real past medical records; and
receiving a ranked list of the diagnosis codes, related procedure codes, and secondary diagnosis codes and the related secondary procedure codes, and using a natural language processing engine to find evidence and support.

Raddatz teaches that it was old and well known in the art of medical coding systems, before the effective filing date of the claimed invention, for a coding system to: utilize codes corresponding to diagnosis and related secondary diagnosis, procedures as key features to the matching predictor model ([0017] & [0024] teach that the model is created from historical clinical documentation, interpreted as past real medical records, where key features are centered on diagnosis code, secondary diagnosis code, procedure code and secondary procedure code); and
receive a list of the diagnosis codes, related procedure codes, and secondary diagnosis codes and the related secondary procedure codes based on relative occurrences in past medical records ([0022] teaches that the system may receive a diagnosis code, a procedure code, a secondary diagnosis code and a secondary procedure code from the prediction model, [0049] teaches that the model of mapping features to codes is based on identified occurrences in prior medical docutments) to better classify treatments delivered to patients and/or to help with creating quality initiatives and prioritizing effort. See Raddatz [0012]-[0013].
Therefore, it would have been obvious to one of ordinary skill in the art of medical coding systems before the effective filing date of the claimed invention to modify the medical coding system disclosed by Cox to incorporate utilizing codes corresponding to diagnosis and related secondary diagnosis, procedures as inputs to the matching predictor model receiving a list of the diagnosis codes, related procedure codes, and secondary diagnosis codes and the related secondary procedure codes as taught by Raddatz in order to better classify treatments delivered to patients and/or to help with creating quality initiatives and prioritizing effort, e.g., see Raddatz [0012]-[0013], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Villazon-Terrazas teaches that it was old and well known in the art of medical data processing systems, before the effective filing date of the claimed invention, for a medical data processing system to utilize a knowledge graph to match received patient information to prior patient information to output a prediction, and further that the knowledge graph comprising as nodes: case identifiers, wherein edges between the nodes are indicative of a type of relationship between related nodes ([0014]-[0015] teaches comparing current patient information, formatted into a knowledge graph, to similar prior patient information, formatted as a knowledge graph, to result in a prediction; Fig. 5 & [0020], [0118] teach a knowledge graph of one historical medical record centered of a case ID and include vertices connected by an edge extending from the ID corresponding to key entities/features, [0086] teaches that edges represent the relationship between vertices ); and 
for the output of the knowledge graph to be a ranked list ([0030] teaches that the system outputs a ranked list of best matches) to provide an output which can materially assist a clinician and to improve accuracy. See Villazon-Terrazas [0016]-[0017].
Therefore, it would have been obvious to one of ordinary skill in the art of medical data processing systems before the effective filing date of the claimed invention to modify the medical data processing method including performing matching utilizing semantic analysis on key features including diagnosis codes, related procedure codes, and secondary diagnosis codes and the related secondary procedure codes disclosed by the modified combination of Cox/Raddatz to incorporate utilizing a knowledge graph, which is a type of semantic analysis, to match key features of received patient information to a historical patient information and to output a prediction, and further that the knowledge graph comprising as nodes: case identifiers, wherein edges between the nodes are indicative of a type of relationship between related nodes; and for the output of the knowledge graph to be a ranked list as taught by Villazon-Terrazas in order to provide an output which can materially assist a clinician and to improve accuracy, e.g., see [0016]-[0017], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Kumar teaches that it was old and well known in the art of data processing systems that can be used in healthcare, before the effective filing date of the claimed invention to use a natural language processing engine to find evidence and support ([0032] discloses validating objects using natural language processing, including a NLP engine, as further described in [0090]-[0092] by finding additional keywords in a text to ensure the selected keyword is highly relevant, interpreted as finding evidence and support).
Therefore, it would have been obvious to one of ordinary skill in the art of data processing systems that can be used in healthcare before the effective filing date of the claimed invention to modify the medical data processing method disclosed by the modified combination of Cox/RaddatzVillazon-Terrazas to incorporate using a natural language processing engine to find evidence and support as taught by Kumar in order to ensure the selected keyword is highly relevant, e.g., see Kumar [0090], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 3, depending on claim 1, which is disclosed by the modified combination of Cox/Raddatz/Villazon-Terrazas/Kumar. Although Cox discloses that the medical record includes medical codes including a diagnosis code, Cox does not specifically disclose wherein the medical record further comprises: a secondary diagnosis code with a related secondary procedure code.
Raddatz teaches that it was old and well known in the art of medical coding systems, before the effective filing date of the claimed invention, for a medical record to comprises: a secondary diagnosis code with a related secondary procedure code ([0028] teaches that clinical documentation, interpreted as including medical records, include diagnosis codes and related procedure codes as well as secondary diagnosis and related secondary procedure codes).
It would have been obvious to one of ordinary skill in the art of medical coding systems to include in the medical coding system of Cox for the medical record to include medical codes including a diagnosis code, secondary diagnosis code, and a related secondary procedure code as taught by Raddatz since the claimed elements are merely a combination of old elements, and tin the combination each element merely would have performed the same function as it did separately (notably, the additionally claimed codes are not utilized for anything further in the claims), and one of ordinary skill in the art would have recognized that the results of the combination were predictable and could be readily and easily performed without undue experimentation or risk of unexpected results.

Regarding claim 5, depending on claim 1, the modified combination of Cox/Raddatz/ Villazon-Terrazas/Kumar further wherein the knowledge graph further comprises as nodes one or more of an age, gender information, or length of stay (Villazon-Terrazas Fig. 5 teaches that the node include gender and age).
Examiner notes that it would have been obvious to combine Cox/Raddatz/Villazon-Terrazas/Kumar for at least the same reasons as discussed above in claim 1.

Regarding claim 6, depending on claim 1, the modified combination of Cox/Raddatz/ Villazon-Terrazas/Kumar further discloses: displaying the ranked list (Cox discloses in [0082] that notifications/alerts are sent to a SME for a human to view, i.e., matched codes are displayed; Villazon-Terrazas teaches a ranked list is created as discussed above in claim 1); and receiving a confirmation signal for a selected combination of the diagnosis code and related procedure codes (Cox [0082] discloses the system may receive validation of the code mapping, i.e., receiving a confirmation signal; Raddatz teaches that the outputted code mapping could include the diagnosis code and related procedure code).
Examiner notes that it would have been obvious to combine Cox/Raddatz/Villazon-Terrazas/Kumar for at least the same reasons as discussed above in claim 1.

Regarding claim 7, depending on claim 6, the modified combination of Cox/Raddatz/ Villazon-Terrazas/Kumar further discloses: receiving a confirmation signal for a selected combination of at least one second diagnosis code and one or more related procedure codes (Cox [0082] discloses the system may receive validation of the code mapping, i.e., receiving a confirmation signal; Raddatz teaches that the outputted code mapping could include a second diagnosis code and related procedure code).
Examiner notes that it would have been obvious to combine Cox/Raddatz/Villazon-Terrazas for at least the same reasons as discussed above in claim 1.

Regarding claim 8, depending on claim 1, the modified combination of Cox/Raddatz/ Villazon-Terrazas/Kumar further discloses: building the knowledge graph from one or more of the real past medical records (Villazon-Terrazas Figs. 2&4 and  [0020] & [0079] teaches that the knowledge graph is made up of historical clinical data, interpreted as real past medical records), a catalogue of the diagnosis codes and the procedure codes (Villazon-Terrazas Figs. 2&4 and [0079] teach that open data is used to create the knowledge graphs of historical patients and that as shown in Fig. 4, the open data includes ICD9 and ICD10, i.e., catalogues of procedure and diagnosis codes), and rules for dependencies between the diagnostic codes and the procedure codes (Raddatz teaches in [0027] that the DRG code includes rules for selecting diagnosis codes and procedure codes).
Examiner notes that it would have been obvious to combine Cox/Raddatz/Villazon-Terrazas for at least the same reasons as discussed above in claim 1.

Regarding claim 10, depending on claim 1, which is disclosed by the modified combination of Cox/Raddatz/Villazon-Terrazas/Kumar. Although Cox discloses that the medical record includes medical codes including a diagnosis code, Cox does not specifically disclose wherein the medical record further comprises wherein the diagnosis code is a plurality of diagnoses codes.
Raddatz teaches that it was old and well known in the art of medical coding systems, before the effective filing date of the claimed invention, for the diagnosis code is a plurality of diagnoses codes ([0028] teaches that clinical documentation, interpreted as including medical records, include diagnosis codes as well as secondary diagnosis, i.e., a plurality of diagnosis codes).
It would have been obvious to one of ordinary skill in the art of medical coding systems to include in the medical coding system of Cox for the medical record to include a plurality of diagnosis codes as taught by Raddatz since the claimed elements are merely a combination of old elements, and tin the combination each element merely would have performed the same function as it did separately (notably, the additionally claimed codes are not utilized for anything further in the claims), and one of ordinary skill in the art would have recognized that the results of the combination were predictable and could be readily and easily performed without undue experimentation or risk of unexpected results.

Claim 12 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above.

Claim 14 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for substantially the same reasons as given above.

Claim 16 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for substantially the same reasons as given above.

Claim 17 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for substantially the same reasons as given above.

Claim 18 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for substantially the same reasons as given above.

Claim 19 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for substantially the same reasons as given above.

Claim 20 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above.

Claims 2, 4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cox and further in view of Raddatz and further in view of Villazon-Terrazas and further in view of Kumar and further in view of US 2010/0076780 to Mahesh et al (hereinafter “Mahesh”).
Regarding claim 2, depending on claim 1, the modified combination of Cox/Raddatz/ Villazon-Terrazas/Kumar as discussed above in claim 1 discloses receiving a diagnosis code from a medical record using the natural language processing engine, the modified combination of Cox/Raddatz/Villazon-Terrazas/Kumar does not further disclose: scanning the medical record and extracting the diagnosis code using optical character recognition.
Mahesh teaches that it was old and well known in the art of healthcare data processing systems, before the effective filing date of the claimed invention, to scan a medical record and extract medical identifiers using optical character recognition ([0025] and [0039] teach scanning medical records using OCR to extract identifiers indicative of medical information, e.g., a diagnosis) to extract information out of medical records. See Mahesh [0025] & [0039].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing systems before the effective filing date of the claimed invention to modify the medical data processing system disclosed by modified combination of Cox/Raddatz/Villazon-Terrazas/Kumar to incorporate to scan a medical record and extract medical identifiers using optical character recognition as taught by Mahesh in order to extract information out of medical records, e.g., see Mahesh [0025] & [0039], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 4, depending on claim 2, the modified combination of Cox/Raddatz/ Villazon-Terrazas/Kumar further discloses: extracting a procedure code relating to the diagnosis code and at least one secondary diagnosis code with the related secondary procedure code from the scanned medical record, using the natural language processing engine (Cox - [0076] discloses utilizing natural language processing to extract medical codes from the medical record; Raddatz [0028] teaches that clinical documentation, interpreted as including medical records, may include procedure code relating to the diagnosis code and at least one secondary diagnosis code with the related secondary procedure code).
Examiner notes that it would have been obvious to combine Cox/Raddatz/Villazon-Terrazas/Kumar for at least the same reasons as discussed above in claim 1.

Claim 13 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for substantially the same reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for substantially the same reasons as given above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cox and further in view of Raddatz and further in view of Villazon-Terrazas and further in view of Kumar and further in view of US 2016/0299577 to Trau.
Regarding claim 9, depending on claim 1, the modified combination of Cox/Raddatz/ Villazon-Terrazas further discloses: upon determining in the ranked list that a predefined threshold of a selected diagnosis code relates to a specific procedure code, directly confirming a relationship between the diagnosis code and the procedure code (Cox [0087]-[0088] discloses determining a confidence score between the received medical code and the standardized medical code(s) utilizing the cognitive system and automatically confirming the relationship when the confidence level is sufficiently high, i.e., above a predetermined threshold; Raddatz teaches that the outputted code could include the diagnosis code and related procedure code).
The modified combination of Cox/Raddatz/ Villazon-Terrazas does not disclose that the predetermined threshold is a predetermined percentage.
Trau teaches that it was old and well known in the art of processing healthcare data, before the effective filing date of the claimed invention, for a match to be confirmed based on a predetermined threshold being a predetermined percentage ([0050] teaches that a match is confirmed when a threshold percentage is met).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing systems before the effective filing date of the claimed invention to modify the medical data processing system disclosed by modified combination of Cox/Raddatz/ Villazon-Terrazas to include confirming a match when a predetermined threshold percentage is met as taught by Trau. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the predetermined threshold percentage of Trau for the predetermined threshold taught by Cox. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Further, doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cox and further in view of Raddatz and further in view of Villazon-Terrazas and further in view of Kumar and further in view of Escobar-Vega L.M., Zaldívar-Carrillo V.H., Villalon-Turrubiates I. (2018) Comparative Analysis and Implementation of Semantic-Based Classifiers. MICAI 2018. Lecture Notes in Computer Science, vol 11289. Springer, Cham. https://doi.org/10.1007/978-3-030-04497-8_7 (hereinafter “Escobar-Vega”).
Regarding claim 11, depending on claim 10, the modified combination of Cox/Raddatz/ Villazon-Terrazas/Kumar discloses utilizing natural language processing to extract medical codes from the medical record (Cox - [0076] discloses utilizing natural language processing to extract medical codes from the medical record) and further that the medical record may include one or more of a main diagnosis code, any other diagnosis code, a main procedure code, and any other procedure code (Raddatz [0028] teaches that clinical documentation, interpreted as including medical records, include diagnosis codes and related procedure codes as well as secondary diagnosis and related secondary procedure codes). 
The modified combination of Cox/Raddatz/Villazon-Terrazas/Kumar does not disclose: determining an evidence factor value indicative of a probability for one or more of a main diagnosis code, any other diagnosis code, a main procedure code, and any other procedure code using natural language processing.
Escobar-Vega teaches that it was old and well known in the art of pattern recognition systems, before the effective filing date of the claimed invention, to utilize determining an evidence factor value that is indicative of a probability for similarities between features using natural language processing (p. 84 teaches that that semantic evidence may be used with natural language processing to build a similarity measure of text. 5 Semantic Evidence p. 86 ¶3 - 87 ¶1 further explains that this evidence value is a measure of strength of the relationship, interpreted as a probability for similarity, between different units of language, i.e., key features ) to achieve better accuracy when using natural language processing. See p. 84.
Therefore, it would have been obvious to one of ordinary skill in the art of pattern recognition before the effective filing date of the claimed invention to modify the medical code matching system that relies on determining similarities between key features, e.g., medical codes, by utilizing natural language processing disclosed by modified combination of Cox/Raddatz/Villazon-Terrazas/Kumar to utilize determining an evidence factor value that is indicative of a probability for similarities between features using natural language processing as taught by Escobar-Vega in order to achieve better accuracy when using natural language processing, e.g., see Escobar-Vega p. 84, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Response to Arguments
Applicant's arguments directed toward the 101 rejection filed in the Response have been fully considered but they are not persuasive.
Applicant on p. 9-10 states:
the invention provides an improvement in computer-related technology as well as an improvement to at least the field of medical coding systems by enabling computing systems to interpret handwritten medical records and based on this interpretation, to utilize established relationships between diagnosis codes and procedure codes, and to further build upon those relationships. In enabling that computer functionality, we can provide a system that contains an accumulated knowledge of all medical records ingested by the system. This may enable more efficient and accurate medical code assignments, among other things. Furthermore, in doing so, the present invention utilizes both a "natural language processing engine," a "knowledge graph," and a "second natural language processing engine," with the "knowledge graph" being leveraged to enable the system to identify any relationships between diagnosis codes and procedure codes. Thus, the use of multiple models and engines (e.g., natural language processing engines, knowledge graphs) which, while performing independent tasks, may be leveraged to achieve an overall function, presents an improvement in computer technology.
This is not persuasive because the use of a first and second natural language processing engine are recited at such a high level of generality that these additional elements are instead interpreted as adding no more to the abstract idea than the words apply it or using the recited computer as a tool to execute the abstract idea. Therefore, these limitations individually or in combination are not considered to incorporate the abstract idea into a practical application or recite significantly more as reciting an improvement to the computer itself or some other technology. Regarding the knowledge graph, this limitation is considered to be part of the abstract idea and therefore is not considered to be an additional element. Because it is part of the abstract idea, it is not weighed in the analysis of if the claims recite an improvement to computer itself or some other technology. 

Applicant's amendments and arguments directed toward the 103 rejection filed in the Response have been fully considered and they are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cox, Raddatz, Villazon-Terrazas, and Kumar. As addressed above, it is the combination of Cox, Raddatz, Villazon-Terrazas, and Kumar that discloses the natural language processing engines leveraged in conjunction with the knowledge graph to achieve an overall function. See Remarks p. 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686